Case 1:17-cv-02459-VSB Document 78-1 Filed 04/12/19 Page 1 of 6




                  Exhibit
                   “A”
       Case 1:17-cv-02459-VSB Document 78-1 Filed 04/12/19 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SMARTSTREAM TECHNOLOGIES, INC.,                              Case No. 1:17-cv-02459

                                     Plaintiff,
                          v.                                 Hon. Vernon S. Broderick

PHILIPPE CHAMBADAL,
                                                                 AFFIDAVIT OF
                                     Defendant.             PHILIPPLE CHAMBADAL



      PHILIPPLE CHAMBADAL, being duly sworn, deposes and says:

        1.     I submit this affidavit, based upon my personal knowledge, in opposition to

Plaintiff’s Motion for Summary Judgment, dated February 15, 2019.

        2.     During the course of my employment, SmartStream provided me with a

MacBook computer (“MacBook”), Blackberry cell phone (“Blackberry”), and external hard

drive (collectively, “SmartStream’s Property”) to use to perform my employment duties.

        3.     In addition to these devices, I also used my family’s home computer, an Apple

iMac (the “iMac”), and an external hard drive that I used to back up the contents of the

MacBook (the “External Hard Drive”).

        4.     With respect to the iMac, I used this device during my employment to access

and send documents, including customer contracts, from my Gmail account to my

SmartStream email account and to other employees at SmartStream to facilitate my required

job duties. I often sent customer contracts to SmartStream’s legal and contract department.

        5.     These customer contracts, which contain price and fee information, do not

contain confidential and proprietary information that belong to SmartStream. Specifically,
            Case 1:17-cv-02459-VSB Document 78-1 Filed 04/12/19 Page 3 of 6




    every major software company, including SmartStream, registers their pricing information

    on the U.S. General Services Administration’s website.1 Thus, the information SmartStream

    deems as confidential and proprietary is readily and publicly available. Furthermore, when

    SmartStream signs a license with the SEC, the terms of that particular contract are publicly

    announced.

            6.       With respect to these customer contracts, at the time the Court entered the

Consent Order for Injunction (the “Consent Order”), on August 1, 2017, I was unaware that

these documents were contained on the iMac.

            7.       Similarly, SmartStream makes much to do about the RDU December 2016

    Board Meeting presentation. This presentation does not contain confidential information but

    contains high level information concerning SmartStream.                   Specifically, the schematics

    contained in the RDU presentation can be located on SmartStream’s and other websites such

    as Twitter, and the financials can be found on “Companies House2” – the United Kingdom's

    registrar of companies and is an executive agency and trading fund of Her Majesty's

    Government.

            8.       As the forensic analysis should have shown, I never opened, nor used these

    documents in any manner that were located on any of the SmartStream Devices, including,

    the iMac and External Hard Drive. (E.g., Dep. Exs. 2, 4, 6, 8.) Indeed, I was completely

    unaware that there were even SmartStream files on this External Hard Drive.

            9.       SmartStream also misleads this Court with respect to the External Hard Drive.



1
    (https://www.gsa.gov/buying-selling/purchasing-programs/gsa-schedules).
2
    https://www.gov.uk/government/organisations/companies-house

                                                        2
        Case 1:17-cv-02459-VSB Document 78-1 Filed 04/12/19 Page 4 of 6




While it was plugged into to the MacBook, and the MacBook’s TimeMachine was backed

up onto the External Hard Drive, it was done only to extract my personal photographs.

        10.    Furthermore, SmartStream claims that I sent an attachment labeled “STL

Corporate Q4 2016.pptx” to an outside individual not employed by or affiliated with

SmartStream.

        11.    As discussed further below, this attachment does not contain SmartStream

confidential and/or proprietary information. Specifically, this document represents a high-

level company presentation, used hundreds of times with prospects, clients, potential

investors and partners. Indeed, SmartStream did not require those viewing this document to

execute a non-disclosure agreement, which it always did when it wanted to ensure

confidentiality.

        12.    I also did not violate the TRO, or any other applicable Agreement or law, by

sending a “SmartStream” document to AxiomSL.

        13.    AxiomSL (“Axiom”) is a technology company that provides enterprise

solutions for Regulatory Reporting.

        14.    In or around June and July 2017, Axiom retained me to do consulting work

with respect to their building of a managed service.

        15.    Building a “managed service” is a generic concept that has been around for

decades and helping AxiomSL to build such a service is not competitive in any way with

SmartStream.

        16.    In connection with my consulting work for Axiom, I sent them readily and

publicly available documents that do not contain and confidential and/or proprietary

                                              3
            Case 1:17-cv-02459-VSB Document 78-1 Filed 04/12/19 Page 5 of 6




    information belonging to SmartStream.

            17.      Specifically, the documents contain a schematic of RDU, which has been

    available on the web for years 3 . Indeed, a simple search of the RDU file structure and

    schematic also demonstrates that this information is not confidential, as it is otherwise easily

    and readily publicly available.

            18.      Furthermore, the solutions description and schematics contained in the

    documents were disseminated to prospects, clients and at public forums, such as trade shows.

    The RDU schematic is available on the internet, and the Fees Management and TLM

    reconciliation is available on SmartStream’s website. 4 The complete user guide of

    SmartStream’s core product, TLM, is also available online.5

            19.      Second, Axiom is not a competitor to SmartStream. Axiom is a regulatory

    reporting solution vendor, whereas SmartStream does not offer regulatory reporting.

            20.      Finally, I did not violate the Court’s Consent Order with respect to my Yahoo

    Account.

            21.      The “confidential slides” I sent on my Yahoo Account to this individual is a

    company teaser that the management team used to get indicative, third party evaluations for

    the company or to present a high-level view of the health of the company.

            22.      As stated earlier, the schematics in that document are or were on the


3
    https://www.slideshare.net/LeighHill5/mifid-ii-how-prepared-are-we
4
 : https://www.smartstream-stp.com/Solutions/What_Do_You_Need/Fees_and_Expense_Management
https://www.smartstream-stp.com/Resources/Videos/2010-06-22_OnDemand_Reconciliations_Best_Practice
5
 http://www.ebit.co.rs/files/CoronaBrochure.pdf
https://www.smartstream-stp.com/Presentations/Conference_Presentations


                                                        4
Case 1:17-cv-02459-VSB Document 78-1 Filed 04/12/19 Page 6 of 6
